Filed pursuant to Rule 433 Dated October 18, 2012 Relating to Preliminary Pricing Supplement No. 392 dated October 18, 2012 to Registration Statement No. 333-178081 Global Medium-Term Notes, Series F Fixed Rate Subordinated Notes Due 2022 Issuer: Morgan Stanley Principal Amount: Maturity Date: November 1, 2022 Trade Date: October 18, 2012 Original Issue Date (Settlement): October 23, 2012 (T+3) Interest Accrual Date: October 23, 2012 Issue Price (Price to Public): 99.646% Agents’ Commission: 0.450% All-in Price: 99.196% Net Proceeds to Issuer: Interest Rate: 4.875% per annum Interest Payment Period: Semi-annual Interest Payment Dates: Each May 1 and November 1, commencing May 1, 2013 Day Count Convention: 30/360 Specified Currency: U.S. Dollars (“$”) Minimum Denomination: $1,000 and integral multiples of $1,000 in excess thereof Business Day: New York CUSIP: 6174824M3 ISIN: US6174824M37 Issuer’s Subordinated Debt Ratings: Baa2 (Moody’s) / BBB+ (Standard & Poor’s) / BBB+ (Fitch) / A- (R&I)/ A (DBRS) (Negative / Negative / Stable / Negative / Negative) Agents: Morgan Stanley & Co. LLC (“MS&Co.”) and such other agents as shall be named in the Pricing Supplement for the notes. Global Settlement: Through The Depository Trust Company, Euroclear or Clearstream, Luxembourg The notes are not bank deposits and are not insured by the Federal Deposit Insurance Corporation or any other governmental agency, nor are they obligations of, or guaranteed by, a bank. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll free 1-866-718-1649. Preliminary Pricing Supplement Dated October 18, 2012 Prospectus Supplement Dated November 21, 2011 Prospectus Dated November 21, 2011
